Exhibit 10.1    GOPHER PROTOCOL INC. 23129 Cajalco Road Perris, California 92570

 

August 20, 2015

Dr. Danny Rittman

7071 Florey Street

San Diego, California 92122

 

Re:Intellectual Property Rights

 

Dear Mr. Rittman:

 

It is hereby acknowledged and agreed to by you and Gopher Protocol Inc. (the
"Company") as follows.

 

All inventions, improvements and developments made or conceived by the Dr. Danny
Rittman, either solely or in collaboration with others pertaining to Company's
business, shall be the property of Company. Dr. Danny Rittman will disclose to
Company all such inventions, improvements and discoveries, and will make,
execute and deliver all applications, papers, assignments, or instruments and
perform or cause to be performed such other lawful acts Company may deem
necessary or desirable in making or prosecuting applications, domestic or
foreign, for patents, trademarks, copyrights, reissues and extensions thereof,
and assist and cooperate with the Company or its representative in any
controversial legal proceeding relating to such inventions, improvements and
developments, or to the patents, trademarks and copyrights which may be
procured.

 

Dr. Danny Rittman, further agrees to assign to the Company the following
intellectual property related to the Company's consumer heuristic technology
platform:

 

1.      HermesRoll - TITLE OF INVENTION

 

System and method for scheduling categorized deliverables, according to demand,
to customer’s location based on smartphone application or/and web site.

 Patent Pending # 62/176, 933 - HERMES

Abstract

This paper describes a system and method invention for scheduling categorized
deliverables, according to demand, at the customer’s location based on
smartphone application, or the Internet or by phone call. The method includes
obtaining from a customer a request, according to desired delivery’s category,
via smartphone application, the Internet, phone call or phone messaging. The
system identifying an origin-destination-pair and schedules a categorized
delivery service to the customer’s location. The method also includes
automatically identifying one or more available registered, categorized
transporters to provide the service. The system dispatches the categorized
deliverable provider to the customer’s location and notifies the customer the
estimate arrival time (“eta”), as well as the actual arriving. Customers can pay
at the time of service, pre-pay in advanced or billed at a later time. 

 




 

 

 

2.      NeftApp - TITLE OF INVENTION

 

System and method for scheduling gasoline or diesel fill, according to demand,
at the customer’s location

 

Patent Pending # 61/999, 494, 62/231,405

Abstract

This paper describes a system and method invention for scheduling gasoline or
diesel (hereinafter “gasoline”) fill according to demand, at the customer’s
location based on smartphone application, or the Internet or by phone call. The
method includes obtaining from a customer a gasoline filing request via
smartphone application, the Internet, phone call or phone messaging. The system
identifying an origin-destination-pair and schedules gas filing service at the
customer’s location. The method also includes automatically identifying one or
more available gasoline transporters to provide the service. The system
dispatches the gasoline provider to the customer’s location and notifies the
customer the estimate arrival time (“eta”), as well as the actual arriving.
Customers can pay at the time of service, pre-pay in advanced or billed at a
later time.

3.      EBarter - TITLE OF INVENTION

System and method for finding possible bartering partners in both two-party and
multi-party scenarios via smartphone/mobile device application.

Patent Pending – US 14/545,577

Abstract

This paper describes a computerized based system and method invention for
trade-in bartering items between two or more parties using smartphone/mobile
device application. All parties access a central server via smartphone/mobile
device application and provides a list of items they have to trade-in and want
to obtain, a description of the items and any conditions for trade-in of the
items. The lists are stored in a database and links indicating the party's
possible trades are automatically created. A heuristic based system checks for
possible trades between the parties. In case a match was found the parties
involved in each possible trade are notified to suggest the trade. Upon receipt
of confirmation from each party, the trade is processed to completion.


 


 

4.      HyperPower - TITLE OF INVENTION

System and method for power saving/reduction within integrated circuits.

Patent Pending # - In the mail. Should receive it in few days.

Abstract

This paper describes a system and method for power saving/reduction for
integrated circuits (Microchips) by eliminating redundant, microchip’s internal
and/or external instructions. A power management unit operates within the
microchip to identify redundant software and hardware instructions. The unit
works in conjunction with internal/external software to analyzes the
internal/external instructions within the microchip during its operation and
eliminates, in Real-Time, redundant sets of operations and instructions enabling
significant power savings/reduction. The internal or external electronic circuit
is performing via a handshake protocol with the internal or external software
via communication protocol analyzing, detecting and eliminating the redundant
instructions on the microchip.

5.      GopherInside - TITLE OF INVENTION

Electronic Circuit or microchip with a secured BIOS system, with ROM and RAM
memory, working with smartphone software application and other microchips on a
separate private network.

Patent Pending # In the mail. Should receive it in few days.


 

 
Abstract

This paper describes an electronic circuit or microchip with a secured BIOS
system, ROM and RAM memory that is working with smartphone software application
and communicates with other microchips via a separate, secured, and encrypted
private network, worldwide. The electronic circuits or microchip include a
network connection for communicating with other microchips through public
network of computers and mobile devices including the Internet. The microchip or
electronic circuits are located within other mobile microchips or on a device’s
electronic board as a separated microchip. An inner, private hardware-based
access barrier or firewall is located within the unit and communicatively
securing the connection between the microchips via encrypted protocol. The
protected private unit includes at least one microprocessor unit and a system
BIOS located within a flash memory. The microchip works in conjunction with a
mobile software application to provide computing power and heuristic based
functional operations. The inner barrier or firewall comprises a bus with an
on/off switch controlling communication input and output system.

 

6.      Trade Mark – "GopherInside" - U.S. Trademark Application for
GopherInside (Appl. Serial. No. 86-681, 308)

 

7.      Domain names – Websites/FB Pages:

http://gasgenie.com/

http://neftapp.com/

http://hermesroll.com/

http://hermescroll.com/

http://gopherinside.com/

http://gopherprotocol.com/

https://www.facebook.com/neftapp?fref=ts

https://www.facebook.com/hermesroll?fref=ts

https://www.facebook.com/pages/GopherProtocol/901074613282057?fref=ts

https://www.facebook.com/pages/GopherInside/431307710400941?fref=ts




 

 

8.      Smartphone applications:

NeftApp

Hermesroll (name to be changed)

 

9.      Landing Page – First potential wholesale clients:

http://codedemo.info/custom/gasgenie/

 

 

We kindly request that you execute this letter below indicating that you agree
with the above statements.

 



    Sincerely,           Gopher Protocol Inc.           By: /s/Michael Murray  
  Name: Michael Murray     Title: CEO

 







 

AGREED AND ACKNOWLEDGED:

 

 

/s/Dr. Danny Rittman

Dr. Danny Rittman

 

 